DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This action is in response to application filed on 5/23/2019.
	Claims 16-22, 25-26 & 28 have been elected without traverse in response to the restriction.
Claims 29-32 have been added based on amendment filed on 6/26/2020.
	Claims 16-22, 25-26 & 25-32 have been examined and are pending with this action. 
	Claims 13-15, 23-24 & 27 have been withdrawn based on amendment filed on 6/26/2020.
Priority
  	Examiner acknowledges that the Applicant claims a priority benefit of PCPCT/JP2016/085144 11/28/2016.
Drawings
  	The drawings were received on 5/23/2019 and these drawings are accepted.
   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 5/23/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
 	The oath or declaration is missing.  An oath or declaration in compliance with 37 CFR 1.67(a) identifying this application by application number and filing date is required.  See MPEP §§ 602.01 and 
Election/Restriction
	 Applicant’s election without traverse of Group I, claims 1-8 & 12-16 in the reply filed on 5/14/2020 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 16-22 limitations “an acquisition unit for acquiring…” , “a conversion unit for converting…… ” , “an analysis unit for analysis…… ”, “an evaluation unit for evaluation…… ”  “a learning module for learning” and “an evaluation module for evaluation …… ” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use means for coupled with functional language without reciting sufficient structure to achieve the function.
Because the claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 & 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16-22 and 29-30  limitations “an acquisition unit for acquiring…” , “a conversion unit for converting…… ” , “an analysis unit for analysis…… ”, “an evaluation unit for evaluation…… ”  “a learning module for learning” and “an evaluation module for evaluation …… ”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Specification cites in [0043-0044] that, “the data conversion unit 5 converts text data in each dimension of character types of text data to create data "1" in the corresponding positions of row/column. If one text data has the size m rows.times.n columns and the character type included therein is I, thus the data conversion unit 5 converts the text data to a three-dimensional data format which has m rows.times.n columns and depth I, as shown in FIG. 3”.
Since the Control device may include those units or it may not, (no confirmation of hardware or structure relevant to these mentioned units) hence the structure for these units has not be provided in the specifications.  
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 16-17, 20, 25 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US Pub # 2015/0221077) in view of Castineiras (US Pub # 2012/0249535).
As per claim 20 Kawabata discloses an evaluation system (Kawabata: [0106 & Fog 14-16]:   “evaluation of two images.”) comprising: 
a learning module for learning a feature of text data and an evaluation module for evaluating the text data (Kawabata: [0194]:   “the image inspecting apparatus according to the first embodiment compares the reference-image and the inspection-image to detect a difference, and can simply and precisely inspect the images with high convenience. It is better to extract text data from the image by means of an optical character recognition (OCR) to inspect mutual text data.”), wherein the learning module comprises: an acquisition unit for acquiring two-dimensional data represented by a plurality of character types from data base (Kawabata: [0351]:   “The image input section prepares a three-dimensional model image based on a two-dimensional image of CT or MRI, and image-matches images in each of the same regions of a subject.”),
a learning unit for analyzing and learning a feature of the three-dimensional data (Kawabata: [0194]:   “the image inspecting apparatus according to the first embodiment compares the reference-image and the inspection-image to detect a difference, and can simply and precisely inspect the images with high convenience. It is better to extract text data from the image by means of an optical character recognition (OCR) to inspect mutual text data.”),
Kawabata doesn’t explicitly teaches the conversion of two-dimensional data to three-dimensional data by classification. 
Castineiras discloses a  conversion unit for converting the two-dimensional data to three-dimensional data by classifying the acquired two-dimensional data into a dimension of the plurality of character types (Castineiras: [0042]:   “The orders 52 include, for example, specifications for transforming the two dimensional images into a three dimensional object, transformation into an electronic image having a three dimensional appearance, printing the two dimensional image on a three dimensional object and/or animating the modified and/or transformed image. The database 26 receives data contained in the order 52 and classifies, records, tracks and submits the data contained in the order 52 to the image transformation section 30 via the communications link 50A.”)
 and
and the evaluation module comprises: a converting unit for converting input data to three-dimensional input data by classifying the input data to be evaluated into a dimension of the plurality of character types (Castineiras: [0002]:   “a computer based system for converting two dimensional images into animated images and those exhibiting three dimensional attributes.”) and 
an evaluation unit for evaluating the input data by comparing a feature of the three-dimensional input data converted by the conversion unit with the feature learned by the learning unit (Castineiras: [0033]:   “The distance between pixels of the modified image is compared to predetermined distances to determine which is of lesser magnitude. A predetermined pattern is adjusted to match the size and dimensions of the modified image that has been uploaded into the data storage device 15.”)

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kawabata in view of  Castineiras  to figure out the conversion the two-dimensional data to three-dimensional data by classifying.  One would be motivated to do so because this enhances the image processing ( Castineiras: [0042]).  

Claims 16, 25 & 28 are rejected based on rationale provided for claim 20 rejection.  

As per claim 17  Kawabata in view of  Castineiras  discloses the evaluation device of claim 16 further comprising a converting unit for converting the input data to three-dimensional input data by classifying the input data into a dimension of the plurality of character types, wherein the evaluation unit is configured to evaluate the input data by comparing a feature of the three-dimensional input data with the feature analyzed by the analysis unit (Castineiras: [0033 & 0042]:   “ The distance between pixels of the modified image is compared to predetermined distances to determine which is of lesser magnitude. A predetermined pattern is adjusted to match the size and dimensions of the modified image that has been uploaded into the data storage device 15 & The orders 52 include, for example, specifications for transforming the two dimensional images into a three dimensional object, transformation into an electronic image having a three dimensional appearance, printing the two dimensional image on a three dimensional object and/or animating the modified and/or transformed image. The database 26 receives data contained in the order 52 and classifies, records, tracks and submits the data contained in the order 52 to the image transformation section 30 via the communications link 50A.”)
Claim 19, 21-22 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US Pub # 2015/0221077) in view of Castineiras (US Pub # 2012/0249535) in further view of Ozeki et al (US Pub # 2009/0187986).
As per claim 19  Kawabata in view of  Castineiras  discloses the evaluation device of claim 16 (Kawabata: [0194]:   “the image inspecting apparatus according to the first embodiment compares the reference-image and the inspection-image to detect a difference, and can simply and precisely inspect the images with high convenience. It is better to extract text data from the image by means of an optical character recognition (OCR) to inspect mutual text data.”)
Modified Kawabata doesn’t explicitly teaches the spam e-mail.
Ozeki discloses a wherein the input data is electronic mail data and the evaluation unit is configured to evaluate whether the input data is or is not spam (Kawabata: [0194]:   “simple authentication for preventing spam comments on blogs or for preventing robots from automatically obtaining a free e-mail account.”),Kawabata in view of  Castineiras  to figure out the spammer e-mail.  One would be motivated to do so because this prevents robots from automatically obtaining a free e-mail account. (Ozeki: [0042]).  

Claims 21, 22 & 26 are rejected based on rationale provided for claim 19 rejection.  

Claim 29 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US Pub # 2015/0221077) in view of Castineiras (US Pub # 2012/0249535) in further view of Bulzacki et al (US Pub # 20103/0278501).

As per claim 29  Kawabata in view of  Castineiras  discloses the evaluation device of claim 16 (Kawabata: [0194]:   “the image inspecting apparatus according to the first embodiment compares the reference-image and the inspection-image to detect a difference, and can simply and precisely inspect the images with high convenience. It is better to extract text data from the image by means of an optical character recognition (OCR) to inspect mutual text data.”)
Modified Kawabata doesn’t explicitly teaches the wherein the two-dimensional data is arranged as m rows x n columns of data, where m and n are integers and wherein there are I character types, where I is an integer and wherein the three-dimensional data is arranged as m rows x n columns x I character
types.
Bulzacki discloses wherein the two-dimensional data is arranged as m rows x n columns of data, where m and n are integers and wherein there are I character types, where I is an integer and wherein the three-dimensional data is arranged as m rows x n columns x I character types (Bulzacki: [0166 & 0131  Fig 7]:   “In one instance, a gesture may be described by 10 frames of three-dimensional data, each frame therefore comprising a matrix having three columns corresponding to X, Y and Z axis and each column comprising about 10 rows, each row corresponding to particular gesture data feature ("GDF") & Output may include a column vector of integers denoting class ID. Each input column (each of the 60 features) may be scaled across all samples to lie in range”),Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Kawabata in view of  Bulzacki  to figure out the  sampling of data using rows and colums.  One would be motivated to do so because this helps in analyzing data to identify gestures using gesture data (Bulzacki: [ABS]).  

Claim 30 is rejected based on rationale provided for claim 29 rejection.  
Allowable Subject Matter
Claim 18 & 31 & 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18, 9 and 30 with all the disclosed limitations are to be dissolved in all the independent claims for potential allowance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449